The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are under consideration.

Priority:  This instant application has an effective filing date of January 1, 2019.

Objections and Rejections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  claims 1-7 recite a pediocin PA-1 substance; however, there does not appear to be express support for a pediocin PA-1 “substance” in the specification.
 
The disclosure is objected to because of the following informalities:  in the amendments to the specification filed April 26, 2022 and May 11, 2021, the amended paragraphs recite that the primers (or nucleic acid sequences) are “expressed” as a specific SEQ ID NO.  The term “expressed” is usually known in the art to describe proteins or polypeptides that are produced or expressed.  It is suggested that each instance where the term “expressed” is used to describe a SEQ ID NO., the term be amended or replaced with “has the sequence set forth in SEQ ID NO: X” or something similar, such that it is clear that the nucleic acid sequence or protein has that SEQ ID NO.  
 Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 1 has been amended to recite “produced from a Pichia pastoris yeast X33::ped, deposited as NRRL Y-67635, impregnated with a DNA sequence….”  The instant specification appears to have support for a Pichia pastoris X33 yeast strain transformed with the pPICZαA vector comprising a pediocin PA-1 (pedA) gene (application publication paragraphs 0040-0042).  However, there does not appear to be clear support for a yeast strain “impregnated” with a DNA sequence.  The term “impregnated” is considered new matter since the specification and claims as originally filed does not appear to have express support for the added limitation.
Claims 2-7 are included in this rejection because they are dependent on claim 1.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The specification does not enable a method of producing a recombinant pediocin PA-1 produced from a Pichia pastoris (P. pastoris) X33 yeast strain, where the recombinant pediocin PA-1 produced from the  P. pastoris yeast is capable of expressing antimicrobial activities against a plurality of target bacterial strains. 
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-20 are drawn to a pediocin PA-1 substance produced from a Pichia pastoris yeast X33::ped, deposited as NRRL Y-67635, impregnated with a DNA sequence expressed as SEQ ID NO: 1 coding said pediocin PA-1 substance capable of expressing antimicrobial activities against a plurality of target bacterial strains (claims 1-7) and a method for producing a recombinant P. pastoris X33 yeast strain having ability to produce active pediocin PA-1 (claims 8-20).
The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to a pediocin PA-1 produced from a Pichia pastoris yeast X33 strain having antimicrobial activities against a plurality of target bacterial strains and a method for producing a recombinant P. pastoris X33 yeast strain having ability to produce active pediocin PA-1 having antimicrobial activities against a plurality of target bacterial strains.
Beaulieu et al. (2005 Protein Expression and Purification 43:  111-125) teach expression or production of pediocin PA-1 in P. pastoris lacked biological activity.  The process taught in Beaulieu et al. comprises cloning the pediocin PA-1 gene (pedA) into the pPICZαA vector (p. 113-114, also Fig. 1), where the vector is electroporated into P. pastoris X33 yeast strains having the Mut+ phenotype (also Table 1).  It is taught in Beaulieu et al. that the pedA gene is known (p. 112, reference 6 to Marugg et al.).  The transformed yeast strains are incubated and grown in culture medium comprising a carbon source, nitrogen source, salt composition (p. 114), where it is taught in Beaulieu et al. teach that the pediocin PA-1 expressed did not have detectable biological activity (against P. pentosaceus) (at least p. 117, 123).  Beaulieu et al. teach a “collagen-like” material was present in the P. pastoris supernatant and suggest binding to the secreted pediocin PA-1 inhibited the biological activity of the pediocin PA-1 (p. 123-124).
It is disclosed in the instant specification that the recombinant P. pastoris strain having ability to produce active pediocin PA-1 is constructed by transforming the vector pPICZαA comprising the pedA gene (i.e. SEQ ID NO: 1) into P. pastoris X33 yeast, having the Mut+ phenotype (application publication paragraphs 0040-0042).  The recited P. pastoris strain X33::ped deposited as NRRL Y-67635 in the instant claims is a P. pastoris X33 strain transformed with pedA cloned into the vector pPICZαA (application publication paragraphs 0040-0042).
Beaulieu et al./Marugg et al. teach the pedA gene is instant SEQ ID NO: 1 and encodes pediocin PA-1 (see Marugg et al. p. 2362, Fig. 2).
The recombinant pediocin PA-1 produced or expressed in P. pastoris X33 yeast, has been shown to lack biological activity, and is produced or expressed by the same P. pastoris X33 yeast strains transformed to comprise the same vector, pedA gene, and/or nucleic acid sequences used in the instant claims and application.  One of ordinary skill in the art would be aware of the teachings of Beaulieu et al. and would realize that a pediocin PA-1 produced from a Pichia pastoris yeast X33::ped, as broadly claimed, would not have biological activity, and that a method for producing a recombinant P. pastoris X33 yeast strain having ability to produce active pediocin PA-1, as broadly claimed, would produce pediocin PA-1 not having biological activity.  Production of a pediocin PA-1 by expression in a P. pastoris X33 system may result in the expression or production of pediocin PA-1 not having detectable biological activity.  As such, the specification fails to teach one of ordinary skill how to produce recombinant pediocin PA-1 in P. pastoris X33 yeast, where the pediocin PA-1 has biological activity or antimicrobial activities, and/or how to produce a recombinant P. pastoris X33 yeast strain having ability to produce active pediocin PA-1.
Thus, Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use a recombinant P. pastoris X33 yeast for production or expression of an active pediocin PA-1 or a pediocin PA-1 having antimicrobial activities against a plurality of target bacterial strains.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, the production or expression of pediocin PA-1 in P. pastoris X33 yeast, where the pediocin PA-1 is active and has antimicrobial activities against a plurality of target bacterial strains is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 has been amended to recite a pediocin PA-1 substance produced from a Pichia pastoris yeast X33::ped, deposited as NRRL Y-67635, impregnated with a DNA sequence expressed as SEQ ID NO: 1 coding said pediocin PA-1 substance capable of expressing antimicrobial activities against a plurality of target bacterial strains.  It is not clear what the pediocin PA-1 substance being produced is, i.e. the actual protein, fragment, nucleic acid fragment, etc.  Further correction is requested.
Further, Applicants are requested to amend the claims such that it is clear what is being produced or expressed.  For instance, it is not clear what is meant by “impregnated.”  Further, it is usually known in the art that yeast cells are “transformed” with a vector or nucleotide sequence; nucleotide sequences “encode” proteins or polypeptides; and that “expressing” or “expressed” describe proteins or polypeptides that are produced or expressed.  In this instance, claim 1 recites a DNA sequence “expressed” as SEQ ID NO: 1 “coding” said pediocin PA-1.  The claim is confusing because it appears as if SEQ ID NO: 1 is expressed or produced from the DNA sequence; however, it is disclosed in the instant specification that SEQ ID NO: is a nucleic acid sequence.  For clarity, it is suggested that the phrase be amended along the lines of “a DNA sequence as set forth in SEQ ID NO: 1, the DNA sequence encoding for pediocin PA-1.”      
Claims 2-4, 7 are not clear for the reasons similarly noted above for claim 1, regarding the terms “expressed” and “coding.”
Claim 3 is confusing in general because it is not clear how the nucleic acid sequences are being placed and/or integrated into the yeast strain.  It is not clear how the DNA sequence set forth in SEQ ID NO: is being ligated into the yeast genome and/or what is being expressed.  Further clarification is requested.
Claim 8 is confusing and not clear for the reasons similarly noted above for claim 1, regarding the terms “expressed” and “coding.”
 Claim 9 is confusing and not clear for the reasons similarly noted above for claim 1, regarding the terms “expressed” and “coding.”
Claim 10 recites where said preset culture medium further comprises the two “culturing” steps recited in the claim.  It is not clear how a culture medium can comprise “culturing” steps.  Further clarification and/or correction is requested.
Claim 11 recites wherein “said preset growth medium”.  The claim is dependent on claims 10 and/or 8, which recites “preset culture medium”.  It is not clear if the same medium is being referred to in claim 11.  Further clarification is requested.
Claims 12-13 recite said carbon source comprises a peptone and a tryptone, respectively.  The claims are confusing because the claims do not appear to recite a carbon source since peptone and tryptone are nitrogen sources.  It is disclosed in the instant specification that the carbon source contains glycerol or sugar (application publication paragraph 0044).  Further clarification is requested.  
Claim 18 recites wherein “said preset medium”.  The claim is dependent on claim 10 and/or 8, which recites “preset culture medium”.  For clarity, the claim should also recite that it is the “said preset culture medium”  Further clarification is requested.
Claim 20 recites the method according to claim 1.  However, claim 1 is not directed to a method.  Further, claim 20 is not clear for the reasons similarly noted above for claim 1, regarding the terms “expressed” and “coding” and what is meant by a pediocin PA-1 substance.  Further clarification and/or correction is requested.    
Claims 5-6, 19 are included in this rejection because they are dependent on the above claim(s).

Reply:  In view of Applicants’ amendments, the claims are rejected under 35 U.S.C. 112(a) and 112(b) for the reasons noted above.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656